Citation Nr: 0724420	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  02- 21 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial evaluation for the 
service-connected scars residual to shell fragment wounds of 
the left lower extremity.

2.  Entitlement to a compensable initial evaluation for the 
service-connected scars residual to shell fragment wounds of 
the right lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected internal and external hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
August 1947, and from October 1949 to August 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO rating decision that 
continued a current 10 percent rating for the service-
connected internal and external hemorrhoids.

Also on appeal is a June 2005 RO rating decision that granted 
service connection for scars residual to shell fragment 
wounds of the left and right lower extremities and assigned 
noncompensable initial evaluations for both disabilities 
effective February 22, 2005.  As these two claims involve a 
request for higher initial rating following the grant of 
service connection, the Board has characterized those issues 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for disabilities 
already service-connected).  

The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) in a videoconference hearing from the RO in 
December 2006.  Consequent to that hearing the undersigned 
AVLJ granted the veteran's motion for advancement of the 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002 & Supp. 2006); 38 C.F.R. § 20.900(c) 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that further action is warranted on the 
claims for increased evaluation on appeal.

The veteran was examined by a VA neurologist in April 2005 in 
conjunction with his claim for service connection for 
residuals of shell fragment wounds to both lower extremities.  
The examiner found no musculoskeletal or neurological 
residuals but found scarring of both legs, and the RO 
thereupon rated the disability under the criteria of 
38 C.F.R. § 4.118 (schedule of ratings - skin).

In developing the case, it is essential to obtain medical 
findings that are stated in terms conforming to the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  The rating criteria of 38 C.F.R. § 4.118 require 
factors such as the size and location of each scar, the 
percentage of the body that is scarred, and the 
characteristics of the scars (painful, disfiguring, adherent 
versus nonadherent, stable versus unstable, etc.).  As this 
information is not recorded in the April 2005 examination or 
elsewhere in the file, the veteran must be afforded another 
examination for the purpose of obtaining data conforming to 
the rating criteria.

Similarly, the veteran had a VA compensation and pension 
(C&P) examination in February 2005 for the purpose of 
evaluating the service-connected hemorrhoids in which the 
examiner did not provide data conforming to all the 
applicable rating criteria.

The RO has rated the veteran's internal and external 
hemorrhoids under the provisions of 38 C.F.R. § 4.114 
(schedule or ratings - digestive system), variously under 
either Diagnostic Code (DC) 7332 (impairment of sphincter 
control, anus and rectum) or DC 7336 (hemorrhoids, external 
or internal).  The veteran's VA outpatient records show 
internal hemorrhoids with diverticula, so DC 7327 
(diverticulitis) may also be applicable.   

The VA examiner in February 2005 recorded the veteran's 
complaint of fecal urgency and incontinence, and diagnosed 
"moderately inflamed external hemorrhoids with fecal urgency 
per history" but failed to address schedular rating criteria 
such as bleeding, wearing of pads, leakage, and loss of 
sphincter control.  The Board notes that a medical 
examination must specifically address pertinent issues, and 
the silence of an examiner cannot be relied upon as evidence 
against a claim.  Wisch v. Brown, 8 Vet. App. 139 (1995).

Accordingly, the veteran must be afforded a VA examination to 
determine the current severity of each service-connected 
disability on appeal, with reports of examination conforming 
to all applicable schedular rating criteria.

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
or the AMC should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
veteran should also be given the opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  The notice letter 
should explain that the appellant has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

The RO or the AMC should also invite the veteran to submit 
all evidence in his possession that is not already of record, 
and ensure that its notice to the veteran meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO or the AMC 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO or the AMC of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested hereinabove, the RO or the AMC should also 
undertake any other development and/or notification action 
deemed warranted by VCAA prior to adjudicating the claim on 
appeal.  

Accordingly, the case is REMANDED to the RO or the AMC for 
the following action:

1.  The RO or the AMC should send to the 
veteran and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record that pertains to the 
evaluation of the service-connected shell 
fragment wound residuals to the bilateral 
lower extremities and the external and 
internal hemorrhoids.  

The letter should invite the veteran to 
furnish all evidence in his possession, 
and identify what evidence is ultimately 
his responsibility to obtain.  The RO or 
the AMC should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO or 
the AMC should assist him in obtaining 
any additional evidence identified by 
him, following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the 
veteran and his representative should be 
notified of the records that were not 
obtained, of the efforts taken to obtain 
them, and of any further action to be 
taken.  

3.  Regardless of whether the veteran 
responds, the RO or the AMC should obtain 
all VA treatment records not already of 
record.  

4.  The veteran should be scheduled for 
VA examination in order to ascertain the 
current severity of the service-connected 
disabilities on appeal.  The entire 
claims file must be made available to the 
physician(s) designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All clinical observations 
and findings should be reported in 
detail.  

The examiner should prepare a report of 
dermatological examination that details 
the extent of the veteran's scarring 
residual to his shell fragment wounds 
to both legs.  The examiner's findings 
must be stated in terms conforming to 
the applicable rating criteria of 
38 C.F.R. § 4.118 (schedule of ratings 
- skin).  If the examiner identifies 
any other residuals of the shell 
fragment wounds (musculoskeletal or 
neurologic) such residuals should be 
described in terms conforming to the 
appropriate rating criteria.

The examiner should also prepare a 
report of digestive system examination 
that details the severity of the 
veteran's external and internal 
hemorrhoids, to include the degree to 
which the service-connected hemorrhoids 
cause loss of sphincter control.  The 
examiner's findings must be stated in 
terms conforming to the applicable 
rating criteria of 38 C.F.R. § 4.114 
(schedule of ratings - digestive 
system).  

5.  To help avoid future remand, the RO 
or the AMC must ensure that the required 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
corrective action should be undertaken 
before the claims file is returned to the 
Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, the 
RO or the AMC should readjudicate the 
veteran's claim for compensable initial 
ratings for residuals of shell fragment 
wounds to both lower extremities and 
evaluation higher than 10 percent for 
internal and external hemorrhoids, in 
light of all pertinent evidence and legal 
authority.  

7.  If any benefit sought on appeal 
remains denied, the RO or the AMC should 
furnish to the veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford him the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


